Citation Nr: 1642442	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a left wrist injury, status post capsulodesis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board and was remanded for additional development in March 2014, September 2014, and June 2015.  Review of the record shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's left wrist disability.

In May 2014, the Veteran was afforded VA examinations related to his left wrist disability in response to the March 2014 Board remand.  The Board finds that the examination is inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Thus, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the Board notes that this case involves the left wrist, a joint of an upper extremity, the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument in Correia that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  Instead, the Court stated that whether upper extremities are or can be weight-bearing is a medical question.  Correia, 28 Vet.App. at 168, Footnote 7.  Therefore, on remand, the VA examiner should state whether the left wrist is or can be considered a weight-bearing joint for purposes of compliance with the Court's opinion in Correia.  

In addition, given that the evidence of record demonstrates that the Veteran's left wrist disability results in significant effects on his occupational functioning, the Board finds that the AOJ should obtain an opinion regarding the effects of his left wrist disability on his ability to work, and if necessary, refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. §§ 3.321, 4.16 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left wrist disability, to include any functional effects.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's left wrist, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the left wrist is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet.App. at 168, Footnote 7.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

The reviewing clinician is asked to provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the clinician is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the clinician that the Veteran's service-connected disabilities currently consist of: (1) residuals of a left wrist injury, status post dorsal capsulodesis (minor); (2) left carpal tunnel syndrome associated with residuals of a left wrist injury, status post dorsal capsulodesis (minor); (3) painful/tender surgical scar(s) associated with residuals of a left wrist injury, status post dorsal capsulodesis (minor); (4) scar, left wrist; and (5) posttraumatic stress disorder (PTSD) due to military sexual trauma.

In making these determinations, the clinician should take into account the Veteran's assertions regarding the impact of his left wrist disability and the combined effect of all of his disabilities on his ability to work.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

4.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected left wrist disability or all of his service-connected disabilities in combination.

5.  Readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




